                                                                          Filed: 8/18/2020 10:07 AM
Case 1:20-cv-02424-SEB-MPB Document   1-2 Filed 09/18/20 Page 1 of 3 PageID
                           49D1 1 -2008-CT-028083                             #: 21
                                                                                                                                        Clerk
                                      Marion Superior Court,        Civil Division 11                                  Marion County, Indiana




    STATE OF INDIANA                   )         MARION COUNTY                                          COURT
                                       )         SS:
    COUNTY OF MARION                   )         CAUSE NO.


    KELLY HAUSCHILD,                                       )

                                                           )

           Plaintiff,                                      )
    -Vs-                                                   )

                                                           )
    KOHL’S DEPARTMENT STORES, INC,                        )

                                                           )

           Defendant.                                      )




                                     COMPLAINT FOR DAMAGES

           Comes now Plaintiff, Kelly Hauschild, by counsel, Martha McDermott, and                               for her


    Complaint for Damages against the Defendant, Kohl’s Department Stores,                            Inc., alleges   and

    asserts as follows:


            1.   At   all   times relevant t0 this Complaint for Damages, Kelly Hauschild, was a


                 resident 0f the   County 0f Hamilton,              State 0f Indiana.


           2.    At   all   times relevant t0 this Complaint, the Defendant Kohl’s Department


                 Stores, Inc.   was a business    entity doing business             and operating     in the   County 0f

                 Marion, State 0f Indiana.


            3.   On 0r about January 25,       2019,   Plaintiff,         Kelly Hauschild, was a legal patron of

                 Kohl’s Department Store, located              at    8141 E. 96th       Street, Indianapolis,    Indiana


                 46256.


           4.    On 0r about January 25, 2019, the Defendant owned,                       operated,   managed and/or

                 maintained 0r had a duty t0 own, operate, manage and/or maintain, both


                 individually and     by and/or through             its   agents, servants and/or employees, the


                 premises located     at   8141 E. 96th   Street, Indianapolis,            Indiana 46256.
Case 1:20-cv-02424-SEB-MPB Document 1-2 Filed 09/18/20 Page 2 of 3 PageID #: 22




              5.   On   0r about January 25, 2019, Kelly Hauschild              was walking from   the parking


                   lot t0 the   entrance 0f Kohl’s Department Stores, Inc. and slipped 0n a patch 0f


                   ice, falling into   and over the curb      in front   0f the store and suffering a broken


                   arm.


              6.   Kohl’s Department Stores,         Inc.   had a duty     t0   maintain the aforementioned


                   premises, including said sidewalks and parking                 lots,   in a reasonably safe


                   condition for persons lawfully 0n said premises, t0 include the Plaintiff herein.


              7.   The Defendant       failed t0   keep   their   premises safe for their patrons, including


                   Kelly Hauschild.


              8.   As a direct and proximate result 0fthe negligence 0f the Defendant, the Plaintiff

                   suffered bodily injury, economic injury, pain and suffering, and mental and


                   emotional upset.


              WHEREFORE, Plaintiff prays that the Court enter judgment against the Defendant

    for   compensatory damages, for consequential damages, for the cost 0f this action, and for

    all   other relief, just and proper in the premises.


                                                                      Respectfully submitted,


                                                                      GARRISON LAW FIRM, LLC


                                                                      /y/  MmthouMowawtt
                                                                      Martha McDermott, # 1 8800-49
Case 1:20-cv-02424-SEB-MPB Document 1-2 Filed 09/18/20 Page 3 of 3 PageID #: 23




                                REQUEST FOR TRIAL BY JURY

            Comes now Plaintiff, by   counsel, and hereby requests   trial   by a jury.



                                                         GARRISON LAW FIRM, LLC

                                                         /5//   Martha MoDeVn/wtt
                                                         Martha McDermott, # 1 8800-49




    GARRISON LAWFIRM
    9795 Crosspoint Blvd.
    Ste. 101
    Indianapolis,   IN 46256
    Telephone: (317) 842-8283
    Facsimile: (3 1 7) 84 1 -6036
